[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            JUNE 8, 2007
                             No. 06-13298                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                   D. C. Docket No. 06-20083-CR-FAM

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

JAZMIN LAZO,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                              (June 8, 2007)

Before BIRCH, DUBINA and BLACK, Circuit Judges.

PER CURIAM:
      Jazmin Lazo appeals the sentence imposed following her guilty plea to one

count of re-entering the United States after being deported, in violation of 8 U.S.C.

§ 1326. Lazo contends her sentence is unreasonable.

      We review sentences for reasonableness in light of the factors listed in 18

U.S.C. § 3553(a). United States v. Booker, 125 S. Ct. 738, 765-66 (2005). Post-

Booker, we have established a two-part process for district courts to use in

fashioning sentences. United States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005).

First, the court must consult and correctly determine the sentence range prescribed

by the Sentencing Guidelines. Id. Here, the district court correctly calculated

Lazo’s Guidelines range.

      Second, the court must fashion a reasonable sentence by considering the

factors enumerated in 18 U.S.C. § 3553(a). Id. Included among the factors are

(1) the nature and circumstances of the offense; (2) the history and characteristics

of the defendant; (3) the need to reflect the seriousness of the offense, to promote

respect for the law, and to provide just punishment for the offense; (4) the need for

deterrence; (5) the need to protect the public; (6) the Sentencing Guidelines range;

and (7) the need to avoid unwanted sentencing disparities. 18 U.S.C. § 3553(a).

      Lazo’s 41-month sentence is at the bottom of the Guidelines range. See

Talley, 431 F.3d at 787-88 (11th Cir. 2005) (rejecting the notion that a sentence



                                           2
within the Guidelines is per se reasonable, but acknowledging “there is a range of

reasonable sentences from which the district court may choose, and when the

district court imposes a sentence within the advisory Guidelines range, [we]

ordinarily will expect that choice to be a reasonable one."). In fashioning this

sentence, the district court considered the § 3553(a) factors and specifically

referenced several of them. Although the district court acknowledged Lazo

returned to the United States to see her children and that re-entering the United

States is not as serious an offense as others, the court also acknowledged the

seriousness of Lazo’s criminal history of drug trafficking and her disrespect for the

law by failing to appear for deportation. While Lazo argues her sentence is

unreasonable in light of her relationship with her daughters, the Sentencing

Guidelines policy statement provides that a defendant’s “family ties and

responsibilities are not ordinarily relevant in determining whether a departure may

be warranted.” U.S.S.G. § 5H1.6. A policy statement issued by the Sentencing

Commission is one of the 3553(a) factors the district court must consider. 18

U.S.C. § 3553(a)(5)(A).

      Additionally, Lazo’s argument that the maximum allowable sentence is set

by 18 U.S.C. § 3553(a) and may be below the Guidelines range fails. The

“parsimony provision” provides a sentence shall be “sufficient, but not greater than



                                           3
necessary, to comply with the purposes set forth in [3553(a)(2)].” 18 U.S.C.

§ 3553(a). However, the maximum allowable sentence is the sentence established

by the corresponding criminal statute. See United States v. Duncan, 400 F.3d

1297, 1303 (11th Cir. 2005). Lazo’s sentence is well under the statutory maximum

of 20 years’ imprisonment. See 8 U.S.C. § 1326(b)(2). It cannot be said that the

district court fashioned a sentence that is greater than necessary to comply with the

purpose of § 3553(a)(2).

      The district court correctly calculated Lazo’s Guidelines range, considered

the § 3553(a) factors, and arrived at a sentence at the low-end of the advisory

Guidelines range. We conclude that Lazo’s sentence is reasonable.

      AFFIRMED.




                                          4